HOUCK, J.
This controversy arises out of a proper construction and interpretation of 3814 and 3824 GC.
The plaintiff contends that the assessment does not create a lien upon the lands involved in this lawsuit, until the time of the passing of the ordinance declaring the intention to pave the street along, the questioned land, by the city council.
The defendant contends that the assessment becomes a lien on the land at the time of the resolution of necessity to improve the street by the passing of such ordinance by the city., council.
The question to be determined in this case is as to when the lien for the assessment attaches. We find that the Supreme Court of Ohio has decided this question in favor of the plaintiff and against the defendants, and wé refer counsel to the case of Douglas, et al. vs. The City of Cincinnati, 29 Oh. St. 165.
The rule, seems to be and the theory on which assessments are .authorized is the presumed benefit resulting to the property from the improvement, and insofar as they are made a personal charge on the owner, it is only in respect .to the property. See Sidner vs. Alexander, 31 Oh. St. 378; 17th C. C., page 631; and 7th C. C., 320.
The conclusion of the Court is that the claim of plaintiff is sound and that he is entitled to the relief prayed for in his petition.
Lemert, J, and Sheriek, J, concur.